DETAILED ACTION
	Claims 1, 9 and 13 are amended.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments and amendments filed on 4/27/22 have been fully considered however they are moot in view of new grounds of rejection.  Please see office action below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 9-10, 12-5 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "HARQ timing relationships for grant-free transmission", 3GPP DRAFT; R1-167206, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) – Applicant IDS – hereafter referred to as Huawei et al and in further view of Au et al US (20160219627).
(Currently Amended) Regarding claim 1, Huawei et al teaches a data transmission method (see Fig. 1) comprising: receiving, by a terminal device, first indication information for determining a value k, wherein k is a positive integer (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK); sending, by a terminal device, first data to a network device in an n.sup.th time unit, wherein n is an integer greater than or equal to 0 (see, Fig. 1, Initial TX, T0, section 2.1); and sending, by the terminal device, second data to the network device when the terminal device does not receive a response message associated with the first data before an (n+k).sup.th time unit, wherein the second data is new data which is different from the first data, (see section 2.1, A grant-free user will have to get an idea within a fixed time period in order for the user to figure out if its transmission packet has been decoded correctly or not at an eNB, and to determine if a retransmission is required or not ... For grant-free uplink transmissions, as a user packet arrival and transmission will be performed without scheduling, ACK or NACK feedback time to each packet transmission can be fixed, for example, +n time units and n can be configurable, meaning that the user will expect to get the eNB feedback at the n-th time unit after its packet transmission).  Although Huawei et al teaches the limitations above, they fail to explicitly teach waiting for a response as further recited in the claim.  Conversely Au et al teaches such limitations; and wherein the first indication information is used by the terminal device to determine a time for waiting for a response message (see paragraph [0065], a UE may wait an addition period after receiving ACK/NACK feedback before sending a retransmission because of, for example, a random backoff procedure implemented within the grant-free uplink transmission scheme. This additional wait period may be, for example, 4 ms).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Huawei et al with the waiting period for a response as taught by Au et al .  The motivation for this would have been to provide improved latency and reliability response (see paragraph [0068]).  
Regarding claim 2, Huawei et al teaches wherein a transmission mode of the second data is a grant-free transmission mode (see Fig. 1, and section 2.1, T1 and T2 are subsequent data transmissions which are also grant free).
Regarding claim 4, Huawei et al teaches wherein a transmission mode in which the terminal device sends the first data to the network device in the n.sup.th time unit is a grant-free transmission mode (see sections 2.1 and 2.2). 
 (Currently Amended) Regarding claim 9, Huawei et al teaches an apparatus in a wireless communication system, the apparatus comprising: a processor; and a non-transitory computer readable medium coupled to the processor for storing processor-executable program instructions (see Fig. 1), wherein the processor-executable program instructions, when executed by the processor, cause the apparatus to: receive first indication information for determining a value of k, wherein k is a positive integer (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK); send first data to a network device in an nth time unit, wherein n is an integer greater than or equal to 0 (see, Fig. 1, Initial TX, T0, section 2.1); and send second data to the network device when the terminal device does not receive a response message associated with the first data before an (n+k).sup.th time unit, wherein the second data is new data which is different from the first data, (see section 2.1, A grant-free user will have to get an idea within a fixed time period in order for the user to figure out if its transmission packet has been decoded correctly or not at an eNB, and to determine if a retransmission is required or not ... For grant-free uplink transmissions, as a user packet arrival and transmission will be performed without scheduling, ACK or NACK feedback time to each packet transmission can be fixed, for example, +n time units and n can be configurable, meaning that the user will expect to get the eNB feedback at the n-th time unit after its packet transmission). Although Huawei et al teaches the limitations above, they fail to explicitly teach waiting for a response as further recited in the claim.  Conversely Au et al teaches such limitations; and wherein the first indication information is used by the terminal device to determine a time for waiting for a response message (see paragraph [0065], a UE may wait an addition period after receiving ACK/NACK feedback before sending a retransmission because of, for example, a random backoff procedure implemented within the grant-free uplink transmission scheme. This additional wait period may be, for example, 4 ms).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Huawei et al with the waiting period for a response as taught by Au et al.  The motivation for this would have been to provide improved latency and reliability response (see paragraph [0068]).  
Regarding claim 10, Huawei et al teaches, wherein a transmission mode of the second data is a grant-free transmission mode (see Fig. 1, and section 2.1, T1 and T2 are subsequent data transmissions which are also grant free). 
Regarding claim 12, Huawei et al teaches wherein a transmission mode in which the apparatus sends the first data to the network device in the n.sup.th time unit is a grant-free transmission mode (see sections 2.1 and 2.2).
(Currently Amended) Regarding claim 13, Huawei et al teaches an apparatus in a wireless communication system, the apparatus comprising: a processor; and a non-transitory computer readable medium coupled to the processor for storing processor-executable program instructions, wherein the processor-executable program instructions, when executed by the processor (see section 2.1 and  Fig. 1), cause the apparatus to: send first indication information for determining a value of p, wherein p is a positive integer (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK); receive first data from a terminal device in an mth time unit, wherein a transmission mode of the first data is a grant-free transmission mode, and m is an integer greater than or equal to 0 (see, Fig. 1, Initial TX, T0, section 2.1); and receive second data from the terminal device when the network device does not send a response message associated with the first data before an (m+p)th time unit, wherein the second data is new data which is different from the first data, and p is a positive integer (see section 2.1, A grant-free user will have to get an idea within a fixed time period in order for the user to figure out if its transmission packet has been decoded correctly or not at an eNB, and to determine if a retransmission is required or not ... For grant-free uplink transmissions, as a user packet arrival and transmission will be performed without scheduling, ACK or NACK feedback time to each packet transmission can be fixed, for example, +n time units and n can be configurable, meaning that the user will expect to get the eNB feedback at the n-th time unit after its packet transmission). Although Huawei et al teaches the limitations above, they fail to explicitly teach waiting for a response as further recited in the claim.  Conversely Au et al teaches such limitations; and wherein the first indication information is used by the terminal device to determine a time for waiting for a response message (see paragraph [0065], a UE may wait an addition period after receiving ACK/NACK feedback before sending a retransmission because of, for example, a random backoff procedure implemented within the grant-free uplink transmission scheme. This additional wait period may be, for example, 4 ms).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Huawei et al with the waiting period for a response as taught by Au et al.  The motivation for this would have been to provide improved latency and reliability response (see paragraph [0068]).  
Regarding claim 14, Huawei et al teaches wherein a transmission mode of the second data is a grant-free transmission mode (see Fig. 1, and section 2.1, T1 and T2 are subsequent data transmissions which are also grant free).
Regarding claim 15, Huawei et al teaches the first data from the terminal device in the mth time unit is transmitted via a grant-free transmission mode (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478